Citation Nr: 1825997	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  03-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for hepatitis B in excess of 20 percent from October 26, 2009 to November 7, 2016; in excess of 60 percent prior to June 20, 2017; and in excess of 20 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Leonard Simmons, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to July 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction lies with the Newark, New Jersey RO based on the Veteran's residence  

The Veteran testified in a travel Board hearing in August 2014 before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  

The claims were previously before the Board in May 2007, August 2010, and March 2016 and were remanded for additional development.  The Board additionally notes that the March 2016 Board decision granted, in part, the issue of an initial rating in excess of 10 percent for hepatitis B for the period prior to October 26, 2009.  As such, only the issue of an increased rating for hepatitis B for the period from October 26, 2009 to present is properly before the Board.  

The appellant's motion for advance on the docket was denied by Board in a letter dated in February 2018.  March 2018 correspondence from the Veteran's representative noted a new address for the Veteran and including a heading stating expedite due to severe financial hardship.  That letter did not state the grounds for  request for advancement and did not include any additional evidence to support a request for advancement.  As such, the Board finds that the March 2018 letter does not constitute an additional motion for advancement on the docket and will not be further addressed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issue of entitlement to an increased rating for PTSD in excess of 70 percent has been raised by the record in a December 2017 statement.  Service connection for PTSD was granted in a June 2017 rating decision by the AOJ, but the issue of an increased rating has not yet been appealed by the Veteran and/or certified to the Board.  As such, the Board does not have jurisdiction over it.  Therefore, the issue of entitlement to an increased rating for PTSD is referred to the AOJ for appropriate action, to include providing the Veteran with information on how to perfect an appeal.  38 C.F.R. § 19.9(b) (2017). 


REMAND

The Veteran seeks increased disability ratings for his service connected hepatitis B (currently evaluated as 20 percent disabling from August 1, 2002; 60 percent disabling from November 8, 2016; and 20 percent disabling from June 20, 2017).  He additionally seeks entitlement to TDIU.  Having reviewed the record, the Board finds that additional development is warranted.  

The Veteran was afforded VA examinations in January 2017 and June 2017.  The January 2017 VA examiner determined that the Veteran had incapacitating episodes for 6 weeks or more over the past 12 months.  The June 2017 VA examiner found that the Veteran did not have any incapacitating episodes.  

However, recently submitted evidence indicates that the Veteran's symptoms may have worsened since the last VA examination.  In December 2017, the Veteran reported that she recently removed her son from school and enrolled him into online classes so that he could care for her at home; that she traveled to Michigan in April and ended up staying for 6 months due to her vomiting episodes; and that she was hospitalized in June 2017.  In light of this, the Board finds that remand is warranted to evaluate the current severity of the Veteran's hepatitis B and to obtain any outstanding VA medical records, to include 2017 hospitalization records from Detroit VA.  

As the claim is being remanded, the outcome of which could affect whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with the increased rating claim and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record outstanding VA treatment records relating to the claims, to include any records documenting hospitalizations in Detroit, Michigan.  If unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.

2.  Afford the Veteran an examination to determine the nature and severity of service-connected hepatitis B.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the claims file, the examiner should:

a)  Describe all symptomatology associated with the Veteran's hepatitis B, to include the frequency and duration of any incapacitating episodes.  

b)  Comment on the functional impairment of the Veteran's hepatitis B, specifically with respect to her ability to function in a work setting and perform sedentary and physical tasks.

All opinions expressed must be accompanied by a supporting rationale.

3.  Conduct any additional development deemed necessary for the adjudication of the TDIU claim.  If the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2017), refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

